Citation Nr: 1500361	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Evaluation of musculoskeletal chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a Board hearing in April 2012 before the undersigned Veterans Law Judge at the RO. The transcript is of record.

In June 2012, the Board issued a decision that denied the claim for an initial, compensable rating for musculoskeletal pain.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). 

In a Memorandum Decision dated in November 2013, the Court vacated the Board's June 2012, and remanded the matter to the Board for further development consistent with its instructions.

In addition, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge that conducted the April 2012 hearing.

In order to remedy any such potential error, in May 20114 the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision form the Board. In a June 2014 response letter, the Veteran requested to be afforded a new hearing. This remand satisfies that request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Veteran has requested that he be afforded a new hearing, in accordance with a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).

As the Veteran has the right to a hearing, and such hearing must be scheduled by the RO, the claim must be remanded. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a), 20.703 (2014).

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to have the Veteran scheduled for a hearing with the Board to be held before a Veterans Law Judge at the RO, at the earliest available opportunity. The Veteran should be notified of the scheduled hearing in a timely fashion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




